DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23-26 are objected to because of the following informalities: The claims recite “The method of” (e.g. claim 23 line 1). The examiner notes these claims are dependent on claim 14 which is directed to “A computer program product”. It is recommended to amend the claims to recite “The computer program product of”.  Appropriate correction is required.

Allowable Subject Matter
Claims 10-13 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the examiner has conducted a search, however, was unable to find prior art which fairly teaches or suggests the combination of claims as viewed as a whole. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the claims recite “selecting a set of content items identified to a digital magazine server” (e.g. claim 1 line 2). The meaning of “identified to a digital magazine server” is unclear to the examiner. For example, it is unclear whether the claims select a set of content items stored on the digital magazine server, or if the selected set of content items are sent to the digital magazine server. The specification discloses “the digital magazine server selects a set of content items that were previously included in at least one digital magazine maintained by the digital magazine server” in [0006]. In light of the specification, the examiner interprets the claims select a set of content items included in at least one digital magazine maintained by a digital magazine server. Appropriate action is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 14, 15, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al., US 20110258229 A1 (hereinafter “Ni”) in view of Sharma, US 20170228463 A1 (hereinafter “Sharma”).

Claim 1: Ni teaches a method comprising:
(Ni, [Fig. 3], [0028] note method uses an indexed, multi-language document corpus 302. Multi-language document corpus 302 can be a web-based collaborative multilingual encyclopedia such as the Wikipedia or some similar body of articles from which documents of different languages can be aligned with each other according to their subject matter);
for each content item of the set: identify characteristics in which a content item of the set is included (Ni, [0014] note Topic modeling techniques are used to determine topics of the documents, [0021] note The model further assumes that documents have been generated in accordance with the given topic distribution 102 and the corresponding topic/word distributions 108 of the appropriate language. This results in documents in each language, having respective word distributions or counts);
determine one or more labels associated with the content item of the set from the characteristics including the content item of the set; store the one or more labels in association with the content item of the set at the server (Ni, [0014] note Topic modeling techniques are used to determine topics of the documents… The result is a universal topic space specifying a plurality of universal topics. Each universal topic is defined by a plurality of topic/word distributions, corresponding to the different languages of the multi-language document corpus, indicating the words likely to appear in relation to that universal topic. Once defined in this manner, new documents can be compared to the universal topic space for various multi-lingual applications such as document comparison, document recommendation, document classification using a pre-classified corpus);
obtaining a concept distribution of concepts maintained by the server, each concept including one or more topics (Ni, [Fig. 3] note 304, 306, [0029] note identifying concepts or concept-units from the indexed document source 302… several concept-units 306 are represented in FIG. 3, along with their constituent documents 308, [0024] note The topic distribution corresponding to a particular concept-unit indicates the topics of that concept-unit);
(Ni, [Fig. 3] note 316, 320, [0030] note a plurality of universal topics 314 and a topic distribution 316 corresponding to each concept-unit);
for each content item of the set: determine a distribution of concepts associated with the content item of the set based on the labels associated with the content item of the set (Ni, [0029] note identifying, extracting, or examining hyperlinks of a particular document that identify other documents in other languages relating to a common concept… All documents discussing the same concept are thus cross-linked with each other. By examining these cross-links, the documents can be grouped into concept-units. Each concept-unit includes a set of documents in different languages describing a particular concept);
determine a parameter defining a relationship between the distribution of concepts associated with the content item of the set and a distribution of topics associated with words included in the content item of the set based on a number of labels associated with the content item of the set (Ni, [Fig. 2], [0024] note outer plate 202 represents variables relating to individual concepts-units m. These include a topic distribution Θm 204 for each concept-unit m. The topic distribution corresponding to a particular concept-unit indicates the topics of that concept-unit and the relative significance of each topic within the concept-unit. For example, a particular concept-unit might have a topic distribution of 20% "Internet" and 80% "Computer");
determine the distribution of topics associated with the content item of the set based on words included in the content item of the set (Ni, [0014] note Topic modeling techniques are used to determine topics of the documents, [0021] note The model further assumes that documents have been generated in accordance with the given topic distribution 102 and the corresponding topic/word distributions 108 of the appropriate language. This results in documents in each language, having respective word distributions or counts);
(Ni, [Fig. 3] note 310, [0030] note 310 comprises modeling the concept-units 306 of the multi-language document corpus 302 to create a generative model 312 representing different parameters of a topic space relative to concept units 306. In particular, the model includes concept-units 306 and their documents 308, as well as a plurality of universal topics 314 and a topic distribution 316 corresponding to each concept-unit);
storing the generated model at the server, the generated model determining one or more topics associated with content items based on words included in the content items (Ni, [0014] note The result is a universal topic space specifying a plurality of universal topics. Each universal topic is defined by a plurality of topic/word distributions, corresponding to the different languages of the multi-language document corpus, indicating the words likely to appear in relation to that universal topic. Once defined in this manner, new documents can be compared to the universal topic space for various multi-lingual applications such as document comparison, document recommendation, document classification using a pre-classified corpus).
Ni does not explicitly teach a digital magazine server, each content item of the set previously included in at least one digital magazine maintained by the digital magazine server.
However, Sharma teaches this (Sharma, [0015] note A digital magazine server logs user interactions with content provided by the digital magazine server, including the topic of the content and time of the interaction by the user, [0017] note A "digital magazine" herein refers to an aggregation of digital content items that can be presented to users in a presentable format similar to the format used by print magazines. A "content item" or "article" herein refers to any machine-readable and machine-storable work product, such as textual articles, pictures/images, videos, user-generated content (e.g., content posted on a social networking system), advertisements, and any other types of digital content capable of display within the context of a digital magazine).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the document corpus of Ni with the digital magazine server of Sharma according to known methods (i.e. using topic modeling techniques to determine the topics of documents stored on a digital magazine server). Motivation for doing so is that the digital magazine server ranks the content for the user based on the match between the ranked content and the topics of interest for the user (Sharma, [0003]), thereby improving the user’s experience. 

Claim 2: Ni and Sharma teach the method of claim 1, further comprising:
obtaining an additional content item at the digital magazine server; applying the generated model to the additional content item; and storing the one or more topics determined from application of the generated model in association with the additional content item (Ni, [0014] note Topic modeling techniques are used to determine topics of the documents… The result is a universal topic space specifying a plurality of universal topics. Each universal topic is defined by a plurality of topic/word distributions, corresponding to the different languages of the multi-language document corpus, indicating the words likely to appear in relation to that universal topic. Once defined in this manner, new documents can be compared to the universal topic space for various multi-lingual applications such as document comparison, document recommendation, document classification using a pre-classified corpus).

Claim 5: Ni and Sharma teach the method of claim 1, wherein generating the model applying topics to content items based on characteristics of content items of the set, the distributions of concepts associated with the content items of the set based on the labels associated with the content items of the set, the distributions of topics associated with the content items of the set, and the parameters defining relationships between the concept distributions and the topic distributions associated with the content items of the set comprises:
generating a value based on the parameters defining relationships between the concepts associated with the content items of the set and the distributions of topics associated with the content items of the set (Ni, [Fig. 2], [0024] note outer plate 202 represents variables relating to individual concepts-units m. These include a topic distribution Θm 204 for each concept-unit m. The topic distribution corresponding to a particular concept-unit indicates the topics of that concept-unit and the relative significance of each topic within the concept-unit. For example, a particular concept-unit might have a topic distribution of 20% "Internet" and 80% "Computer");
generating a distribution of concepts associated with content items from the distributions of the content items of the set based on the labels associated with the content items of the set; generating a distribution of topics associated with content items from the distributions of topics associated with words included in the content items of the set (Ni, [0014] note Topic modeling techniques are used to determine topics of the documents, [0021] note The model further assumes that documents have been generated in accordance with the given topic distribution 102 and the corresponding topic/word distributions 108 of the appropriate language. This results in documents in each language, having respective word distributions or counts); and
generating the model as a combination of the value, the distribution of concepts associated with content items, and the distribution of topics associated with content items (Ni, [Fig. 3] note 310, [0030] note 310 comprises modeling the concept-units 306 of the multi-language document corpus 302 to create a generative model 312 representing different parameters of a topic space relative to concept units 306. In particular, the model includes concept-units 306 and their documents 308, as well as a plurality of universal topics 314 and a topic distribution 316 corresponding to each concept-unit).

Claim 7: Ni and Sharma teach the method of claim 1, wherein characteristics of a digital magazine in which the content item of the set is included comprise a title of the digital magazine and a description of the digital magazine maintained by the digital magazine server (Sharma, [0017] note A "content item" or "article" herein refers to any machine-readable and machine-storable work product, such as textual articles, pictures/images, videos, user-generated content (e.g., content posted on a social networking system), advertisements, and any other types of digital content capable of display within the context of a digital magazine).

Claim 8: and Sharma teach the method of claim 1, wherein the concept distribution of concepts maintained by the digital magazine server comprises a Dirichlet distribution based on a concept prior (Ni, [0048] note The technique described below is based on a multilingual topic modeling method called Latent Dirichlet Allocation (LDA), which is a state-of-the-art topic model algorithm). 

Claim 9: and Sharma teach the method of claim 8, wherein the topic distribution of concepts maintained by the digital magazine server comprises a Dirichlet distribution based on a topic prior, the topic prior different from the concept prior (Ni, [0057] note Multilingual Latent Dirichlet Allocation (ML-LDA) model described herein assumes all the documents of a concept unit, although in different languages, share the same topic distribution, [0058]-[0062]). 

Claim 14: Ni teaches a computer program product comprising a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
selecting a set of content items identified to a server (Ni, [Fig. 3], [0028] note method uses an indexed, multi-language document corpus 302. Multi-language document corpus 302 can be a web-based collaborative multilingual encyclopedia such as the Wikipedia or some similar body of articles from which documents of different languages can be aligned with each other according to their subject matter);
for each content item of the set: identify characteristics in which a content item of the set is included (Ni, [0014] note Topic modeling techniques are used to determine topics of the documents, [0021] note The model further assumes that documents have been generated in accordance with the given topic distribution 102 and the corresponding topic/word distributions 108 of the appropriate language. This results in documents in each language, having respective word distributions or counts);
determine one or more labels associated with the content item of the set from the characteristics including the content item of the set; store the one or more labels in association with the content item of the set at the server (Ni, [0014] note Topic modeling techniques are used to determine topics of the documents… The result is a universal topic space specifying a plurality of universal topics. Each universal topic is defined by a plurality of topic/word distributions, corresponding to the different languages of the multi-language document corpus, indicating the words likely to appear in relation to that universal topic. Once defined in this manner, new documents can be compared to the universal topic space for various multi-lingual applications such as document comparison, document recommendation, document classification using a pre-classified corpus);
obtaining a concept distribution of concepts maintained by the server, each concept including one or more topics (Ni, [Fig. 3] note 304, 306, [0029] note identifying concepts or concept-units from the indexed document source 302… several concept-units 306 are represented in FIG. 3, along with their constituent documents 308, [0024] note The topic distribution corresponding to a particular concept-unit indicates the topics of that concept-unit);
obtaining a topic distribution of topics maintained by the server (Ni, [Fig. 3] note 316, 320, [0030] note a plurality of universal topics 314 and a topic distribution 316 corresponding to each concept-unit);
for each content item of the set: determine a distribution of concepts associated with the content item of the set based on the labels associated with the content item of the set (Ni, [0029] note identifying, extracting, or examining hyperlinks of a particular document that identify other documents in other languages relating to a common concept… All documents discussing the same concept are thus cross-linked with each other. By examining these cross-links, the documents can be grouped into concept-units. Each concept-unit includes a set of documents in different languages describing a particular concept);
determine a parameter defining a relationship between the distribution of concepts associated with the content item of the set and a distribution of topics associated with words included in the content item of the set based on a number of labels associated with the content item of the set (Ni, [Fig. 2], [0024] note outer plate 202 represents variables relating to individual concepts-units m. These include a topic distribution Θm 204 for each concept-unit m. The topic distribution corresponding to a particular concept-unit indicates the topics of that concept-unit and the relative significance of each topic within the concept-unit. For example, a particular concept-unit might have a topic distribution of 20% "Internet" and 80% "Computer");
determine the distribution of topics associated with the content item of the set based on words included in the content item of the set (Ni, [0014] note Topic modeling techniques are used to determine topics of the documents, [0021] note The model further assumes that documents have been generated in accordance with the given topic distribution 102 and the corresponding topic/word distributions 108 of the appropriate language. This results in documents in each language, having respective word distributions or counts);
generating a model applying topics to content items based on characteristics of content items of the set, the distributions of concepts associated with the content items of the set based on the labels associated with the content items of the set, the distributions of topics associated with words included in the content items of the set, and the parameters defining relationships between the concept distributions and the topic distributions associated with the content items of the set (Ni, [Fig. 3] note 310, [0030] note 310 comprises modeling the concept-units 306 of the multi-language document corpus 302 to create a generative model 312 representing different parameters of a topic space relative to concept units 306. In particular, the model includes concept-units 306 and their documents 308, as well as a plurality of universal topics 314 and a topic distribution 316 corresponding to each concept-unit);
storing the generated model at the server, the generated model determining one or more topics associated with content items based on words included in the content items (Ni, [0014] note The result is a universal topic space specifying a plurality of universal topics. Each universal topic is defined by a plurality of topic/word distributions, corresponding to the different languages of the multi-language document corpus, indicating the words likely to appear in relation to that universal topic. Once defined in this manner, new documents can be compared to the universal topic space for various multi-lingual applications such as document comparison, document recommendation, document classification using a pre-classified corpus).
Ni does not explicitly teach a digital magazine server, each content item of the set previously included in at least one digital magazine maintained by the digital magazine server.
(Sharma, [0015] note A digital magazine server logs user interactions with content provided by the digital magazine server, including the topic of the content and time of the interaction by the user, [0017] note A "digital magazine" herein refers to an aggregation of digital content items that can be presented to users in a presentable format similar to the format used by print magazines. A "content item" or "article" herein refers to any machine-readable and machine-storable work product, such as textual articles, pictures/images, videos, user-generated content (e.g., content posted on a social networking system), advertisements, and any other types of digital content capable of display within the context of a digital magazine).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the document corpus of Ni with the digital magazine server of Sharma according to known methods (i.e. using topic modeling techniques to determine the topics of documents stored on a digital magazine server). Motivation for doing so is that the digital magazine server ranks the content for the user based on the match between the ranked content and the topics of interest for the user (Sharma, [0003]), thereby improving the user’s experience. 

Claim 15: Ni and Sharma teach the computer program product of claim 14, wherein the non-transitory computer readable storage medium further has instructions encoded thereon that, when executed by the processor, cause the processor to:
obtain an additional content item at the digital magazine server; apply the generated model to the additional content item; and store the one or more topics determined from application of the generated model in association with the additional content item (Ni, [0014] note Topic modeling techniques are used to determine topics of the documents… The result is a universal topic space specifying a plurality of universal topics. Each universal topic is defined by a plurality of topic/word distributions, corresponding to the different languages of the multi-language document corpus, indicating the words likely to appear in relation to that universal topic. Once defined in this manner, new documents can be compared to the universal topic space for various multi-lingual applications such as document comparison, document recommendation, document classification using a pre-classified corpus).

Claim 18: Ni and Sharma teach the computer program product of claim 14, wherein generate the model applying topics to content items based on characteristics of content items of the set, the distributions of concepts associated with the content items of the set based on the labels associated with the content items of the set, the distributions of topics associated with the content items of the set, and the parameters defining relationships between the concept distributions and the topic distributions associated with the content items of the set comprises:
generating a value based on the parameters defining relationships between the concepts associated with the content items of the set and the distributions of topics associated with the content items of the set (Ni, [Fig. 2], [0024] note outer plate 202 represents variables relating to individual concepts-units m. These include a topic distribution Θm 204 for each concept-unit m. The topic distribution corresponding to a particular concept-unit indicates the topics of that concept-unit and the relative significance of each topic within the concept-unit. For example, a particular concept-unit might have a topic distribution of 20% "Internet" and 80% "Computer");
generating a distribution of concepts associated with content items from the distributions of the content items of the set based on the labels associated with the content items of the set; generating a distribution of topics associated with content items from the distributions of topics associated with words included in the content items of the set (Ni, [0014] note Topic modeling techniques are used to determine topics of the documents, [0021] note The model further assumes that documents have been generated in accordance with the given topic distribution 102 and the corresponding topic/word distributions 108 of the appropriate language. This results in documents in each language, having respective word distributions or counts); and
generating the model as a combination of the value, the distribution of concepts associated with content items, and the distribution of topics associated with content items (Ni, [Fig. 3] note 310, [0030] note 310 comprises modeling the concept-units 306 of the multi-language document corpus 302 to create a generative model 312 representing different parameters of a topic space relative to concept units 306. In particular, the model includes concept-units 306 and their documents 308, as well as a plurality of universal topics 314 and a topic distribution 316 corresponding to each concept-unit).

Claim 20: Ni and Sharma teach the computer program product of claim 14, wherein characteristics of a digital magazine in which the content item of the set is included comprise a title of the digital magazine and a description of the digital magazine maintained by the digital magazine server (Sharma, [0017] note A "content item" or "article" herein refers to any machine-readable and machine-storable work product, such as textual articles, pictures/images, videos, user-generated content (e.g., content posted on a social networking system), advertisements, and any other types of digital content capable of display within the context of a digital magazine).

Claim 21: Ni and Sharma teach the computer program product of claim 14, wherein the concept distribution of concepts maintained by the digital magazine server comprises a Dirichlet distribution based on a concept prior (Ni, [0048] note The technique described below is based on a multilingual topic modeling method called Latent Dirichlet Allocation (LDA), which is a state-of-the-art topic model algorithm).

Claim 22: Ni and Sharma teach the computer program product of claim 21, wherein the topic distribution of concepts maintained by the digital magazine server comprises a Dirichlet distribution based on a topic prior, the topic prior different from the concept prior (Ni, [0057] note Multilingual Latent Dirichlet Allocation (ML-LDA) model described herein assumes all the documents of a concept unit, although in different languages, share the same topic distribution, [0058]-[0062]).

Claims 3, 4, 6, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ni and Sharma in further view of Anders et al., US 10387574 B1 (hereinafter “Anders”). 

Claim 3: Ni and Sharma do not explicitly teach the method of claim 2, wherein storing the one or more topics determined from application of the generated model in association with the additional content item comprises: storing topics for which the model determined at least a threshold probability of being associated with the additional content item in association with the additional content item.
	However, Anders teaches this (Anders, [Col. 11 Lines 22-28] note Topic analysis module 310 produces a set of likely topics corresponding to the content, a probability score corresponding to a likelihood that the content relates to each topic… Here, the set of likely topics includes all topics having a probability score higher than a threshold, [Col. 11 Lines 36-38] note Using the output of topic analysis module 310 and relationship analysis module 320, social clustered topic model module 330 constructs an SCTM). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the topic probabilities of Ni and Sharma with the topic probability thresholds of Anders according to known methods (i.e. identifying content having a probability score higher than a threshold). Motivation for doing so is that this improves future predictions (Anders, [Col. 6 Lines 26-27]). 

Claim 4: Ni and Sharma do not explicitly teach the method of claim 2, wherein storing the one or more topics determined from application of the generated model in association with the additional content item comprises:
generating a ranking of topics associated with the additional content item by application of the model based on probabilities of corresponding topics being associated with the additional content item determined by the model; selecting one or more topics having at least a threshold position in the ranking; and storing the selected one or more topics in association with the additional content item.
However, Anders teaches this (Anders, [Col. 11 Lines 22-28] note Topic analysis module 310 produces a set of likely topics corresponding to the content, a probability score corresponding to a likelihood that the content relates to each topic… Here, the set of likely topics includes all topics having a probability score higher than a threshold, [Col. 11 Lines 36-38] note Using the output of topic analysis module 310 and relationship analysis module 320, social clustered topic model module 330 constructs an SCTM). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the topic probabilities of Ni and Sharma with the topic probability thresholds of Anders according to known methods (i.e. identifying content having a probability score higher than a threshold). Motivation for doing so is that this improves future predictions (Anders, [Col. 6 Lines 26-27]). 

Claim 6: Ni and Sharma teach the method of claim 1, wherein generating the model applying topics to content items based on characteristics of content items of the set, the distributions of concepts associated with the content items of the set based on the labels associated with the content items of the set, the distributions of topics associated with the content items of the set, and the parameters 
generating the model based on the selected concepts, the selected topics, the distributions of concepts associated with the content items of the set based on the labels associated with the content items of the set, the distributions of topics associated with words included in the content items of the set, and the parameters defining relationships between the concept distributions and the topic distributions associated with the content items of the set (Ni, [Fig. 3] note 310, [0030] note 310 comprises modeling the concept-units 306 of the multi-language document corpus 302 to create a generative model 312 representing different parameters of a topic space relative to concept units 306. In particular, the model includes concept-units 306 and their documents 308, as well as a plurality of universal topics 314 and a topic distribution 316 corresponding to each concept-unit).
Ni and Sharma do not explicitly teach selecting concepts having at least a threshold probability in the distributions of concepts associated with the content items of the set; and selecting topics having at least a threshold probability in the distributions of topics associated with the content items of the set.
However, Anders teaches this (Anders, [Col. 11 Lines 22-28] note Topic analysis module 310 produces a set of likely topics corresponding to the content, a probability score corresponding to a likelihood that the content relates to each topic… Here, the set of likely topics includes all topics having a probability score higher than a threshold, [Col. 11 Lines 36-38] note Using the output of topic analysis module 310 and relationship analysis module 320, social clustered topic model module 330 constructs an SCTM). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the topic probabilities of Ni and Sharma with the topic probability thresholds of Anders according to known methods (i.e. identifying content having a probability score higher than a (Anders, [Col. 6 Lines 26-27]). 

Claim 16: Ni and Sharma do not explicitly teach the computer program product of claim 14, wherein store the one or more topics determined from application of the generated model in association with the additional content item comprises: storing topics for which the model determined at least a threshold probability of being associated with the additional content item in association with the additional content item.
However, Anders teaches this (Anders, [Col. 11 Lines 22-28] note Topic analysis module 310 produces a set of likely topics corresponding to the content, a probability score corresponding to a likelihood that the content relates to each topic… Here, the set of likely topics includes all topics having a probability score higher than a threshold, [Col. 11 Lines 36-38] note Using the output of topic analysis module 310 and relationship analysis module 320, social clustered topic model module 330 constructs an SCTM). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the topic probabilities of Ni and Sharma with the topic probability thresholds of Anders according to known methods (i.e. identifying content having a probability score higher than a threshold). Motivation for doing so is that this improves future predictions (Anders, [Col. 6 Lines 26-27]). 

Claim 17: Ni and Sharma do not explicitly teach the computer program product of claim 14, wherein store the one or more topics determined from application of the generated model in association with the additional content item comprises: generating a ranking of topics associated with the additional content item by application of the model based on probabilities of corresponding topics 
However, Anders teaches this (Anders, [Col. 11 Lines 22-28] note Topic analysis module 310 produces a set of likely topics corresponding to the content, a probability score corresponding to a likelihood that the content relates to each topic… Here, the set of likely topics includes all topics having a probability score higher than a threshold, [Col. 11 Lines 36-38] note Using the output of topic analysis module 310 and relationship analysis module 320, social clustered topic model module 330 constructs an SCTM). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the topic probabilities of Ni and Sharma with the topic probability thresholds of Anders according to known methods (i.e. identifying content having a probability score higher than a threshold). Motivation for doing so is that this improves future predictions (Anders, [Col. 6 Lines 26-27]). 

Claim 19: Ni and Sharma teach the computer program product of claim 14, wherein generate the model applying topics to content items based on characteristics of content items of the set, the distributions of concepts associated with the content items of the set based on the labels associated with the content items of the set, the distributions of topics associated with the content items of the set, and the parameters defining relationships between the concept distributions and the topic distributions associated with the content items of the set comprises:
generating the model based on the selected concepts, the selected topics, the distributions of concepts associated with the content items of the set based on the labels associated with the content items of the set, the distributions of topics associated with words included in the content items of the (Ni, [Fig. 3] note 310, [0030] note 310 comprises modeling the concept-units 306 of the multi-language document corpus 302 to create a generative model 312 representing different parameters of a topic space relative to concept units 306. In particular, the model includes concept-units 306 and their documents 308, as well as a plurality of universal topics 314 and a topic distribution 316 corresponding to each concept-unit).
Ni and Sharma do not explicitly teach selecting concepts having at least a threshold probability in the distributions of concepts associated with the content items of the set; and selecting topics having at least a threshold probability in the distributions of topics associated with the content items of the set.
However, Anders teaches this (Anders, [Col. 11 Lines 22-28] note Topic analysis module 310 produces a set of likely topics corresponding to the content, a probability score corresponding to a likelihood that the content relates to each topic… Here, the set of likely topics includes all topics having a probability score higher than a threshold, [Col. 11 Lines 36-38] note Using the output of topic analysis module 310 and relationship analysis module 320, social clustered topic model module 330 constructs an SCTM). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the topic probabilities of Ni and *** with the topic probability thresholds of Anders according to known methods (i.e. identifying content having a probability score higher than a threshold). Motivation for doing so is that this improves future predictions (Anders, [Col. 6 Lines 26-27]). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165